644 F.2d 69
4 Collier Bankr.Cas.2d 253
In Re Philip Alfred BLAIR, Jr., Bankrupt.Philip Alfred BLAIR, Jr., Plaintiff-Appellee,v.COMMISSIONER OF ADMINISTRATIVE SERVICES, Defendant-Appellant.
No. 1139, Docket 80-5003.
United States Court of Appeals,Second Circuit.
Argued May 1, 1980.Decided May 7, 1980.*Opinion Feb. 26, 1981.

Stephen J. McGovern, Asst. Atty. Gen., Hartford, Conn.  (Carl R. Ajello, Atty. Gen. of Conn., Hartford, Conn., of counsel), for defendant-appellant.
Francis X. Dineen, New Haven, Conn., for plaintiff-appellee.
Before FEINBERG, VAN GRAAFEILAND and KEARSE, Circuit Judges.
PER CURIAM:


1
The Commissioner of Administrative Services appeals from an order of the United States District Court for the District of Connecticut, T. F. Gilroy Daly, J., affirming a ruling of bankruptcy judge Robert E. Trevethan that Philip Alfred Blair was discharged from a $12,716.64 debt that he owed to the State of Connecticut.  The only issue raised on appeal is whether the bankruptcy judge erred in ruling that Section 328 of Title III of the Bankruptcy Reform Act of 1978 (BRA), Pub.L.No.95-598, 92 Stat. 2549, was applicable to the instant proceeding.  We hold that this ruling was correct, substantially for the reasons set forth in the opinion of bankruptcy judge Trevethan, dated August 27, 1979, 4 B.R. 14.


2
Section 328 of Title III of the BRA repealed § 456(b) of the Social Security Act, 42 U.S.C. § 656(b), which provided that a child support obligation assigned to a state under 42 U.S.C. § 602(a)(26) is not dischargeable in bankruptcy.  Section 328 became effective on November 6, 1978, see § 402(d) of Title IV of the BRA, and it was therefore the applicable law here, since it was in effect at the time the dischargeability of the debt was determined.  See, e. g., In re Carter, 32 F.2d 186, 188 (2d Cir. 1929).  We agree with the bankruptcy judge that by enacting § 328 Congress intended to make a child support obligation assigned to a state immediately dischargeable and we therefore affirm the judgment of the district court.


3
Under the circumstances, there is no need to discuss appellant's other arguments, including his claim that such debts were non-dischargeable prior to the enactment of § 456(b) of the Social Security Act.  Compare, e. g., Williams v. Dept. of Social and Health Services, 529 F.2d 1264 (9th Cir. 1976) with In re Kiluk, CCH Bankruptcy Law Rep. P 65,681 (D.Conn.1975).



*
 This appeal was originally heard on May 1, 1980 and was decided by order, dated May 7, 1980.  Such a summary disposition has no precedential value under our Local Rule § 0.23.  However, in a recent related appeal, the panel thought it advisable to refer to our order in this case.  Accordingly, we repeat the substance of that order in this per curiam opinion, which will be published